Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 29 December 2020, with respect to claims 1, 2, 6, 8 – 11, 13 – 33, 39 - 44 have been fully considered and are persuasive. The rejection of those claims has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 6, 8 – 11, 13 – 33, 39 - 44 are allowed in view of telephonic interview held 16 December 2020 and remarks filed 29 December 2020.

In addition to the statement of reasons supporting the allowable subject matter in the last Office Correspondence, the prior art of record fail to teach one or more processors of the management system determine priority/subordination degrees concerning movement of the plurality of moving bodies, based on individual information of the plurality of moving bodies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/YONEL BEAULIEU/Primary Examiner, Art Unit 3668